Citation Nr: 0300130	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-32 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased disability rating for hearing 
loss, current rated as 10 percent disabling for right ear 
hearing loss only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the New 
York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO denied an increase to a rating above 10 percent for 
right ear hearing loss.


REMAND

The first rating decision in the veteran's case, issued in 
1946, awarded a 10 percent rating for "DERMATITIS, 
ECZEMATOID, EXTERNAL, BOTH EARS - RT EAR 5/15 (10/20) LT 
EAR 15/15 (20/20)."  From 1972 forward, the RO has 
interpreted that decision as awarding service connection 
for right ear hearing loss, and finding that any left ear 
hearing loss was not service connected.  In recent 
correspondence, the veteran has asserted that hearing loss 
in both of his ears is service connected.  

The United States Court of Appeals for Veterans Claims has 
held that the inclusion of a disability on a rating sheet 
with other service-connected disabilities in effect 
establishes service connection for both disabilities.  
Baughman v. Derwinski, 1 Vet. App. 563 (1991).

The Board will remand the case to the RO, for the RO to 
issue a rating decision addressing the veteran's claim for 
service connection of hearing loss in the right and left 
ears.

Accordingly, this case is REMANDED for the following:

The RO should develop evidence as 
necessary and issue a rating decision 
on the issue of whether hearing loss in 
both the veteran's right and left ears 
is service connected.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case and afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




